DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-3 and 15-20 in the reply filed on 12 September 2022 is acknowledged.  The traversal is on the ground(s) that process Claim 4 is now dependent on apparatus Claim 1.  This is not found persuasive because while Claim 4 is dependent on Claim 1, and not independent, Claim 4 is distinct from Claim 1. See MPEP § 803 and § 806.05(f). Claim 4 requires the step of gelling silica in the presence of an amine compound or an amino acid, and the porous silica of Claim 1 may be made according to a different process that does not require an amine compound or amino acid.
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
Claims 1-13 and 15-21 are pending in the current application. Claims 4-13 and 21 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (EP 0298062).
With regard to Claims 1 and 3, Nystrom et al (Nystrom) discloses silica particles which are substantially spherical, have a particle size of 1 to 100 µm, a very narrow pore size distribution and a low alkali metal content (Abstract). Nystrom discloses a porous silica having an average pore diameter of at least 210 Å (Page 2, Lines 46-54, mean pore diameter, d, is suitably within the range from 6 to 50 nm [60 to 500 Å]); the pore size distribution is such that the part of the pore volume within the range of from 0.5d to 1.5d, where d is the mean pore diameter, is greater than 90%). The narrow pore size distribution as stated in Nystrom suggests that the mean pore diameter corresponds to the average pore diameter).
Nystrom discloses the pore volume is preferably in the range of 0.5 to 1.5 mL/g [0.5 to 1.5 cm3/g]) (P2/L56-58). While Nystrom is silent to disclosing a pore volume of at least 0.80 cm3/g and up to 1.0 cm3/g (Claim 1) and wherein one or more of the following conditions apply: (i) the pore volume is at least 0.84 cm3/g and up to 1.0 cm3/g (Claim 3), it would be obvious to one of ordinary skill that the claimed pore volume range overlaps with the disclosed range of Nystrom, since in the case where the claimed range overlaps or lies inside ranges discloses by the prior art a prima facie case of obviousness exists. See MPEP § 2144.05(I).
With regard to Claim 2, Nystrom discloses wherein the average pore diameter is up to 500 Å (P2/L46-54).
With regard to Claim 15, Nystrom discloses a separation column or vessel comprising the porous silica of Claim 1 (P8/Example 2).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (EP 0298062), as applied to the claims above, in view of Silicycle (“SiliaFlash® Irregular Silica Gels”).
With regard to Claims 16, 17, and 18, modified Nystrom discloses all the limitations in the claims as set forth above. 
Nystrom discloses the mean pore diameter, d, is suitably within the range from 6 to 50 nm [60 to 500 Å]; the pore size distribution is such that the part of the pore volume within the range of from 0.5d to 1.5d, where d is the mean pore diameter, is greater than 90%) (P2/L46-54). The narrow pore size distribution as stated in Nystrom suggests that the mean pore diameter corresponds to the average pore diameter). While Nystrom is silent to wherein the average pore diameter is from 250 to 450 Å (Claims 16 and 17) or from 250 to 300 Å (Claim 18), it would be obvious to one of ordinary skill that the claimed pore diameter range overlaps with the pore volume range disclosed by Nystrom, since in the case where the claimed range overlaps or lies inside ranges discloses by the prior art a prima facie case of obviousness exists. See MPEP § 2144.05(I).
However, modified Nystrom is silent to having a pore size distribution calculated as a D90/D10 ratio of less than 2.3 (Claim 16), of from 1.5 to 2.3 (Claim 17), or from about 1.8 to about 2.25 (Claim 18).
Silicycle discloses that the efficiency and reliability of silica gel depends on its surface conditions (Page 3 of PDF/Surface Area and Porosity Analysis). Silicycle discloses that pore diameter and pore volume permit semi-exclusion chromatography where smaller molecules fit into pores more easily than larger ones (P3/ Surface Area and Porosity Analysis).
Silicycle discloses that a tight pore size distribution results in optimal peak shape, whereas the presence of smaller pore sizes leads to peak tailing (Page 5 of PDF/Tight Particle and Pore Size Distributions). Silicycle discloses that a tight pore size distribution results in optimal surface area, whereas the presence of bigger pore sizes leads to lower surface availability (Page 5 of PDF/Tight Particle and Pore Size Distributions).
As the chromatograph peak shape and porous silica surface area are variables that can be modified, among others, by optimizing the pore size distribution of porous silica, the precise pore size distribution would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed pore size distribution calculated as a D90/D10 ratio of less than 2.3 (Claim 16), of from 1.5 to 2.3 (Claim 17), or from about 1.8 to about 2.25 (Claim 18) cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the pore size distribution in the apparatus of modified Nystrom to obtain the desired chromatograph peak shape and porous silica surface area (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
With regard to Claims 19 and 20, Nystrom discloses the pore volume is preferably in the range of 0.5 to 1.5 mL/g [0.5 to 1.5 cm3/g]) (P2/L56-58). While Nystrom is silent to disclosing a pore volume of from 0.81 cm3/g and up to 1.0 cm3/g (Claim 19) or from 0.84 cm3/g and up to 1.0 cm3/g (Claim 20), it would be obvious to one of ordinary skill that the claimed pore volume ranges overlap with the disclosed range of Nystrom, since in the case where the claimed range overlaps or lies inside ranges discloses by the prior art a prima facie case of obviousness exists. See MPEP § 2144.05(I). 
With regard to Claim 20, Nystrom discloses the mean pore diameter, d, is suitably within the range from 6 to 50 nm [60 to 500 Å]; the pore size distribution is such that the part of the pore volume within the range of from 0.5d to 1.5d, where d is the mean pore diameter, is greater than 90%) (P2/L46-54). The narrow pore size distribution as stated in Nystrom suggests that the mean pore diameter corresponds to the average pore diameter). While Nystrom is silent to wherein the average pore diameter is at least 250 and up to 450 Å, it would be obvious to one of ordinary skill that the claimed pore diameter range overlaps with the pore volume range disclosed by Nystrom, since in the case where the claimed range overlaps or lies inside ranges discloses by the prior art a prima facie case of obviousness exists. See MPEP § 2144.05(I).
Nystrom discloses the porous silica has a specific surface area of from 50 to 500 m2/g (P3/L19-20, P6/Example 1).
However, modified Nystrom is silent to the porous silica having a pore size distribution of from 0.10 to 2.30.
Silicycle discloses that the efficiency and reliability of silica gel depends on its surface conditions (Page 3 of PDF/Surface Area and Porosity Analysis). Silicycle discloses that pore diameter and pore volume permit semi-exclusion chromatography where smaller molecules fit into pores more easily than larger ones (P3/ Surface Area and Porosity Analysis).
Silicycle discloses that a tight pore size distribution results in optimal peak shape, whereas the presence of smaller pore sizes leads to peak tailing (Page 5 of PDF/Tight Particle and Pore Size Distributions). Silicycle discloses that a tight pore size distribution results in optimal surface area, whereas the presence of bigger pore sizes leads to lower surface availability (Page 5 of PDF/Tight Particle and Pore Size Distributions).
As the chromatograph peak shape and porous silica surface area are variables that can be modified, among others, by optimizing the pore size distribution of porous silica, the precise pore size distribution would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed pore size distribution of from 0.10 to 2.30 cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the pore size distribution in the apparatus of modified Nystrom to obtain the desired chromatograph peak shape and porous silica surface area (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Since the claim limitation of “the porous silica is optionally surface modified with one or more organic groups” is optional, this claim limitation is not examined.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777